DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 10,431,046 and claims 1-20 of US Patent No. 11,030,857 . Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the copending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited herein.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 7, 10-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0287058 A1 to Resnick et al. (hereinafter “Resnick”) to US Publication No. 2007/0155472 A1 to Gail et al. (hereinafter “Gail”).

Concerning claim 1, Resnick discloses a gaming system (Fig. 3) comprising: 
a plurality of game machines each having a game display, a user interface, a game controller, and a game memory (Figs. 3 and 4, paragraphs [0210]-[0214]); and 
a game server configured to communicate with the plurality of game machines via a communication network, the game server including at least one processor coupled to at least one memory (paragraphs [0210]-[0214]), 
the game server operating in conjunction with at least two game machines of the plurality of game machines (paragraphs [0168], [0170] – game elements are transmitted to different players to participate in a game) to: 
receive, via the communication network from each of the at least two game machines, a selection of a game presentation object from the plurality of game presentation objects in response to an input at the respective user interface of each of the at least two game machines (paragraph [0172] – user interfaces with game); 
evaluate, by at least one of the processor and the game controller, each bingo card associated with each selected game presentation object against a ball call to determine an outcome associated with each selected game presentation object (paragraphs [0176]-[0178] – bingo card is evaluated against ball call to determine results); 
determine, by at least one of the processor and the game controller, results for the electronic game based at least in part upon a comparison of the outcomes associated with each selected game presentation object (paragraphs [0170], [0173] – results are determined); 
determine, by at least one of the processor and the game controller, results for the simulation based at least in part upon the results for the electronic game (paragraphs [0170], [0173] – results are determined); and 
transmit, via the communication network to each of the at least two game machines, the results for the electronic game and the simulation, wherein in response to receiving the results for the electronic game and the simulation, each of the at least two game machines is configured to cause display of at least a portion of the simulation (paragraphs [0120], [0172], [0173] – outcome is displayed and results are provided to each gaming machine).
Resnick lacks specifically disclosing, however, Gail discloses associate, by at least one of the processor and the game controller, each bingo card of a plurality of bingo cards to a game presentation object of a plurality of game presentation objects for a simulation associated with an electronic game (paragraphs [0088]-[0092]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements corresponding to bingo cards disclosed by Gail into the game disclosed by Resnick in order to provide additional selection elements to the game, thereby making the game more entertaining for the player.

Concerning claim 2, Resnick discloses wherein at least one of the processor and the game controller is further programmed to determine a payout for the selected bingo card (paragraphs (00168]-[0173]).

Concerning claims 3, 14, and 18, Resnick lacks specifically disclosing, and Gail discloses wherein the game server is further programmed to receive, via the communication network from each of the at least two game machines, the selection of a game presentation object from the plurality of game presentation objects, wherein the game presentation object selected at least two game machines is the same game presentation object (paragraphs [0088]-[0092]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements corresponding to bingo cards disclosed by Gail into the game disclosed by Resnick in order to provide additional selection elements to the game, thereby making the game more entertaining for the player.

Concerning claims 4, 15, and 19, Resnick discloses wherein at least one of the processor and the game controller is further programmed to determine a payout associated with each selected bingo card, wherein the payout determined for the at least two game machines where the same game presentation object was selected comprises the same payout amount when a wager amount at each of the at least two game machines where the same game presentation object was selected comprises the same wager amount (paragraphs [0168]-[0173]).

Concerning claim 6, Resnick discloses wherein the game server is further programmed to determine which of the plurality of game machines are associated with the electronic game (paragraphs [0120], [0170]-[0173]).

Concerning claim 7, Resnick discloses wherein the game controller is further programmed to receive a wager that decreases a respective credit balance associated with each player, wherein the respective credit balance is established based at least in part on a credit input from each player received by a respective credit input mechanism comprising at least one of a bill acceptor, a coin acceptor, or a card reader (paragraph [0120]).

Concerning claim 10, Resnick discloses wherein the user interface of each of the at least two game machines is configured to receive a wager from a respective player for a base game, the results of which initiate presentation of the plurality of game presentation objects (paragraphs [0168], [0170]).

Concerning claim 11, Resnick lacks specifically disclosing, and Gail discloses wherein each of the at least two game machines is programmed to: display the plurality of game presentation objects as objects other than bingo cards; and receive a selection by a respective player of one of the plurality of game presentation objects (paragraphs [0088]-[0092]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements corresponding to bingo cards disclosed by Gail into the game disclosed by Resnick in order to provide additional selection elements to the game, thereby making the game more entertaining for the player.

	Concerning claim 12, see the rejection of claim 1.

Concerning claim 17, see the rejection of claim 1.

Claim(s) 5, 8, 9, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick, Gail, and further in view of US Publication No. 2003/0087683 A1 to Gatto et al. (hereinafter “Gatto”).
Concerning claims 5, 13, 16, and 20, Resnick/Gail lacks specifically disclosing, and Gatto discloses wherein at least one of the processor and the game controller is further programmed to cause each of the at least two game machines to present a visual comparison of the plurality of game presentation objects on the respective game displays, the visual comparison indicating an order-of-finish among the plurality of game presentation objects, and wherein the order-of-finish indicates a relative position of the corresponding selected game presentation object therein (paragraphs [0030]-[0033], [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements corresponding to the order of finish game presentation as disclosing by Gatto into the game disclosed by Resnick/Gail in order to provide additional selection elements to the game, thereby making the game more entertaining for the player.

Concerning claim 8, Resnick/Gail lacks specifically disclosing, and Gatto discloses wherein the simulation comprises a horse race, and wherein the plurality of game presentation objects respectively comprise horses (paragraphs [0030]-[0033], [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements corresponding to the order of finish game presentation as disclosing by Gatto into the game disclosed by Resnick/Gail in order to provide additional selection elements to the game, thereby making the game more entertaining for the player.

Concerning claim 9, Resnick/Gail lacks specifically disclosing, and Gatto discloses wherein the simulation comprises a role playing game within which the plurality of game presentation objects respectively represent divergent paths through the simulation (paragraphs [0030]-[0033], [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements corresponding to the order of finish game presentation as disclosing by Gatto into the game disclosed by Resnick/Gail in order to provide additional selection elements to the game, thereby making the game more entertaining for the player.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715